PER CURIAM:
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Industrial Relations Commission in said cause, it is ordered that said Petition be and the same is hereby denied.
It is further ordered that the petitioner’s petition for allowance of attorney’s fees, be and the same is hereby denied.
ROBERTS, C. J., and CARLTON, McCAIN and DEKLE, JJ., concur.
ERVIN, J., dissenting.